      
      




 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                     ***
 7       UNITED STATES OF AMERICA,                                 Case No. 2:18-mj-00500-PAL
 8                                             Plaintiff,                     ORDER
              v.
 9                                                                  (Subst Atty – ECF No. 22)
         GARLEN SHAVERDIAN,
10
                                            Defendant.
11

12           This matter is before the court on the Substitution of Attorneys (ECF No. 22). Gabriel L.
13   Grasso seeks leave to be substituted in the place of Chris Rasmussen for defendant Garlen
14   Shaverdian. LR IA 11-6(b) provides that “[n]o attorney may withdraw after appearing in a case
15   except by leave of the court after notice has been served on the affected client and opposing
16   counsel.” LR IA 11-6(c) provides that the signature of an attorney to substitute in a case
17   “constitutes an express acceptance of all dates then set for pretrial proceedings, for trial or hearing,
18   by the discovery plan, or in any court order.” LR IA 11-6(d) also provides that the substitution of
19   an attorney “shall not alone be reason for delay of pretrial proceedings, discovery, the trial, or any
20   hearing in this case.”
21           Having reviewed and considered the matter,
22           IT IS ORDERED that:
23           1. The Substitution of Attorney (ECF No. 22) is GRANTED.
24           2. Gabriel L. Grasso is substituted in the place of Chris Rasmussen for defendant Garlen
25                 Shaverdian, subject to the provisions of LR IA 11-6(b), (c) and (d).
26           DATED this 5th day of March 2019.
27
                                                                PEGGY A. LEEN
28                                                              UNITED STATES MAGISTRATE JUDGE
                                                            1
